Exhibit 10.21

 

OPEN-END MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS AND SECURITY AGREEMENT

 

from

 

EAGLEWOOD PROPERTY HOLDINGS, LLC

 

 BOKF, NA DBA BANK OF OKLAHOMA,as Trustee

 

***************************************************************************

 

Relating to:

 

$7,230,000THE CITY OFSPRINGFIELD, OHIO
FIRST MORTGAGE REVENUE BONDS
SERIES 2012
(EAGLEWOOD PROPERTY HOLDINGS, LLC PROJECT)

 

Consisting of:

 

$6,610,000 The City of Springfield, Ohio First Mortgage Revenue Bonds, Tax
Exempt Series 2012A

 

$620,000 The City of Springfield, Ohio First Mortgage Revenue Bonds, Taxable
Series 2012B

 

****************************************************************************

 

Dated as of April 12, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

This Table of Contents is not a part of the Mortgage and is for convenience
only. The captions herein are of no legal effect and do not vary the meaning or
legal effect of any part of the Mortgage.

 

 

Page

 

 

PARTIES

1

 

 

RECITALS

1

 

 

ARTICLE I REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF GRANTOR

5

Section 1.01. Payment of Secured Obligations

5

Section 1.02. Title of Grantor

6

Section 1.03. Maintenance, Repair, Alterations

6

Section 1.04 Required Insurance

6

Section 1.05. Assignment of Policies Upon Foreclosure

6

Section 1.06. Subrogation; Waiver of Offset

6

Section 1.07. Actions Affecting the Mortgaged Properly

7

Section 1.09. Survival of Warranties

7

Section 1.10. Eminent Domain

7

Section 1.11. Additional Security

8

Section 1.12. Additional Indebtedness

8

Section 1.13. Successors and Assigns

8

Section 1.14. Inspections

8

Section 1.15. Liens

8

Section 1.16. Restrictions Affecting Title

9

Section 1.17. Further Assurances

9

Section 1.18. Performance of Covenants

9

Section 1.19. No Event of Default Under Lease Documents

9

Section 1.20. Rules, Regulations, Environmental Laws

9

Section 1.21. Organization; Due Authorization

11

Section 1.22. Liabilities; Compliance With Other Instruments

11

Section 1.23. Enforceability

12

Section 1.24. Pending Litigation

12

Section 1.25. Compliance with Law

12

Section 1.26. Transfer of Interests in Grantor or the Mortgaged Property

12

Section 1.27. Lease Provisions

12

Section 1.28. Assignment of Contracts

12

Section 1.29. Mortgage Tax

13

Section 1.30. Attorneys’ Fees

13

 

 

ARTICLE II GRANTEE’S POWERS

13

 

i

--------------------------------------------------------------------------------


 

ARTICLE III ASSIGNMENT OF RENTS, ISSUES AND PROFITS

 

Section 3.01. Assignment of Rents

14

Section 3.02. Collection Upon Event of Default

14

Section 3.03. No Grantee in Possession,

14

 

 

ARTICLE IV SECURITY AGREEMENT

 

Section 4.01. Creation of Security Interest

14

Section 4.02. Warranties, Representations and Covenants of Grantor

16

 

 

ARTICLE V EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

 

Section 5.01. Events of Default

16

Section 5.02. Rights of Grantee Upon Event of Default

18

Section 5.03. Remedies under Indenture and Lease Documents

21

Section 5.04. Application of Moneys; Effect of Sale

21

Section 5.05. Remedies Not Exclusive

22

 

 

ARTICLE VI MISCELLANEOUS

 

Section 6.01. Governing Law

22

Section 6.02. Waiver of Rights

22

Section 6.03. Limitation of Interest

23

Section 6.04. Statements by Grantor

23

Section 6.05. Notices

23

Section 6.06. Captions

24

Section 6.07. Invalidity of Certain Provisions; Conflicting Provisions

24

Section 6.08. Subrogation

24

Section 6.09. Governing Law

24

Section 6.10. Assignment of Grantee’s Interest

24

Section 6.11. Amendments

25

Section 6.12. Nonrecourse Obligations

25

Section 6.13. Time is of the Essence

25

Section 6.14. Future Advances

25

 

 

EXHIBIT A DESCRIPTION OF THE LAND

A-1

 

 

EXHIBIT B PERMITTED ENCUMBRANCES

B-1

 

ii

--------------------------------------------------------------------------------


 

PARTIES

 

This OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT
(the “Mortgage”), dated as of the twelfth day of April, 2012, is fromEaglewood
Property Holdings, LLC, a Georgia limited liability company (the “Grantor”),
whose address is3050 Peachtree Road NW, Suite 355, Atlanta, Georgia  30305,
Atlanta, Georgia  30305, to BOKF, NA dba Bank of Oklahoma, a national banking
association duly organized and existing under the laws of the United States of
America and authorized to accept and execute trusts of the type contemplated by
the Indenture (as herein defined), with corporate trust offices in Tulsa,
Oklahoma, not in its individual capacity but as trustee under the Indenture
(together with any successor trustee or co-trustee serving as such under the
Indenture, the “Grantee”) whose address is 1Williams Center, Tulsa, Oklahoma
74192, Attention: Corporate Trust Department.

 

WITNESSETH:

 

RECITALS

 

WHEREAS, The City of Springfield, Ohio (the “Issuer”), a municipal corporation
and political subdivision duly organized and existing under the Springfield City
Charter and the Constitution and statutes of the State of Ohio, is authorized
to, among other things, (i) finance assisted living facilities qualifying as
housing facilities withinSpringfield, Ohio, and (ii) issue revenue bonds and
notes payable from the revenues and receipts derived from such facilities; and

 

WHEREAS, the Grantor has requested the assistance of the Issuer in the
acquisition of a 80-unit assisted living facility located in the City
ofSpringfield, Ohio, on the land described in Exhibit Aattached hereto (the
Land”); and

 

WHEREAS, after due investigation and deliberation, the Issuer has determined to
assist in the financing of (1) the acquisition of the 80-unit assisted living
facility located at 3001 Middle Urbana Road in Springfield, Ohio with a twenty
percent (20%) set aside for low to moderate income earners; (2) the funding of
various trust funds, including the Debt Service Reserve Fund, with the Trustee;
and (3) the payment of certain costs related to the issuance of the Series 2012
Bonds.(the “Project”) by issuing its First Mortgage Revenue Bonds, Series 2012
(Eaglewood Property Holdings, LLC Project) in the aggregate principal amount of
$7,320,000 (the “Bonds”), consisting of the Issuer’s First Mortgage Revenue
Bonds, Tax Exempt Series 2012A (Eaglewood Property Holdings, LLC Project) in the
principal amount of $6,610,000 (the “Series 2012A Bonds”) and the Issuer’s First
Mortgage Revenue Bonds, Taxable Series 2012B (Eaglewood Property Holdings, LLC
Project) in the principal amount of$620,000; and

 

WHEREAS, the Bonds are scheduled finally to mature on May 1, 2042; and

 

WHEREAS, in order to provide for the authentication and delivery of the Bonds,
to establish and declare the terms and conditions upon which the Bonds are to be
issued and secured and to secure the payment of the principal thereof and of the
interest and premium, if any, thereon, Issuer has authorized the execution and
delivery of a Trust Indenture, dated as of April

 

--------------------------------------------------------------------------------


 

12, 2012 (the “Indenture”) with Grantee; and

 

WHEREAS, Issuer has duly entered into a Loan agreement (the “Loan  Agreement”)
with Grantor specifying the terms and conditions of the lending of proceeds of
the Bonds to Grantor for such purpose and the repayment by Grantor of suchloan;
and

 

WHEREAS, under the Indenture, Issuer will assign all of its right, title and
interest, except for certain reserved rights, under the Loan Agreement to the
Grantee; and

 

WHEREAS, the amounts payable by the Grantor pursuant to the Notes are equal to
the amounts payable as principal and interest on the Bonds; and

 

WHEREAS, to better secure the obligations of Grantor pursuant to the Loan
Agreement, Grantor has executed and delivered to Grantee this Mortgage;

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the sum of $10.00 and other valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
and in order to secure the indebtedness and other obligations of Grantor
hereinafter set forth, Grantor hereby specially mortgages, affects,
hypothecates, grants, assigns, pledges and sets over unto and in favor of the
Grantee, the following-described estate, property and interest of Grantor now or
hereafter acquired, together with all cash and non-cash proceeds thereof, which
may be referred to herein as the “Mortgaged Property”:

 

Land

 

The real property located in the City ofSpringfield, County of Clark, State of
Ohio, described in Exhibit A attached hereto and by this reference herein
incorporated;

 

Improvements

 

Any and all buildings and improvements now or hereafter erected on the Land,
including, but not limited to, the fixtures, attachments, appliances, equipment,
machinery, and other articles attached to such buildings and improvements
(collectively, the “Improvements” and, together with the Land, the “Real
Property”);

 

Rents and Derivative Interests

 

All rents, issues, profits, royalties, income and other benefits derived from
the Real Property and the Personal Property (as defined below) and the operation
thereof including, without limitation, all Project Revenues (as that term is
defined in the Indenture) (collectively, the “Rents”); all estate, right, title
and interest of Grantor in and to all leases or subleases covering the Real
Property or any portion thereof now or hereafter existing or entered into,
including, without limitation, all advance rentals and deposits or payments of
similar nature; all right, title and interest of Grantor in and to all options
to purchase or lease the Real Property or any portion thereof or interest
therein, and any greater estate in the Real Property owned or hereafter
acquired; all interests, estate or other claims, both in law and in equity,
which Grantor now has or may hereafter acquire in the Real Property; all
easements, rights-of-way and rights used in connection therewith or as a means
of access thereto, and all tenements, hereditaments and appurtenances thereof
and thereto, and all water rights and shares of stock evidencing the same; all
right, title and interest of Grantor, now owned or hereafter acquired, in and to
any land lying within the right-of-way of any street, open or proposed,
adjoining the Real Property and any and all sidewalks, alleys and strips

 

2

--------------------------------------------------------------------------------


 

and gores of land adjacent to or used in connection with the Real Property
(collectively, the “Derivative Interests”);

 

Personal Property

 

All right, title and interest of Grantor in and to all tangible personal
property now owned or hereafter acquired by Grantor and now or at any time
hereafter located on or at the Real Property or used in connection therewith,
including, but not limited to: all building materials stored on the Real
Property, goods, machinery, tools, equipment (including fire sprinklers and
alarm systems, air conditioning, heating and refrigerating equipment, equipment
for electronic monitoring, entertainment, recreation, window or structural
cleaning, maintenance, exclusion of vermin or insects, removal of dust, refuse
or garbage and all other equipment of every kind), lobby and all other indoor
and outdoor furniture (including tables, chairs, planters, desks, sofas,
shelves, lockers and cabinets), wall beds, wall safes, furnishings, appliances
(including dishwashers, garbage disposal units, refrigerators, fans, heaters,
stoves, water heaters and incinerators), inventory, rugs, carpets and other
floor coverings, draperies and drapery rods and brackets, awnings, window
shades, venetian blinds, curtains, lamps, chandeliers and other lighting
fixtures and maintenance and other supplies, other than such property owned by
tenants of Grantor; together with all right, title and interest of Grantor (if
any) in and to all escrow, operating reserve and cash flow accounts and the
other funds established pursuant to the Indenture or any of the Loan Documents
(as hereinafter defined) and in any and all other moneys and property held by
Grantee pursuant to the Indenture or any of the Loan Documents (collectively,
the “Personal Property” and, together with the Real Property and the Derivative
Interests, the “Property”);

 

Contracts, Rights and Intangibles

 

All of Grantor’s interest in all existing and future accounts, contracts,
contract rights, general intangibles, files, books of account, plans,
specifications, agreements, permits, licenses and certificates necessary or
desirable in connection with the acquisition, ownership, financing, leasing,
rehabilitation, operation, servicing or management of the Property; all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts of any nature (including, without limitation, those of any
general contractors, subcontractors and materialmen), as such may be modified,
amended or supplemented from time to time, concerning the design,
rehabilitation, management, operation, occupancy, use and/or disposition of any
portion of or all of the Property; all architectural drawings, plans,
specifications, soil tests and reports, feasibility studies, appraisals,
engineering reports and similar materials relating to any portion of or all of
the Property; all payment and performance bonds or guarantees and any and all
modifications and extensions thereof relating to the Property; all reserves,
deferred payments, deposits, refunds, cost savings, letters of credit and
payments of any kind relating to the rehabilitation, design, development,
operation, occupancy, use and disposition of all or any portion of the Property,
including, without limitation, any property tax rebates now owing or hereafter
payable to Grantor, all of the foregoing whether now existing or entered into or
obtained after the date hereof and all existing and future names under or by
which the Property or any portion thereof may at any time be operated or known,
all rights to carry on businessunder any such names or any variant thereof, and
all existing and future telephone numbers and listings advertising and marketing
materials, trademarks and good will in any way relating to the Property or any
portion thereof (all of the foregoing being collectively referred to as the
“Intangibles”);

 

3

--------------------------------------------------------------------------------


 

Claims and Awards

 

All the estate, interest, right, title, other claim or demand which Grantor now
has or may hereafter acquire in the Property, Rents or Intangibles, and any and
all awards made for the taking by eminent domain, or by any proceeding or
purchase in lieu thereof, of the whole or any part of the Property, Rents or
Intangibles, including, without limitation, any awards resulting from a change
of grade of streets and awards for severance damages, and Grantor hereby
authorizes, directs and empowers Grantee, at its option, on Grantor’s behalf, or
on behalf of the successors or assigns of Grantor, to adjust, compromise, claim,
collect and receive such proceeds and to give proper receipts and acquittances
therefor; and all policies of, and proceeds resulting from, insurance relating
to the Property, Rents or Intangibles, and any and all riders, amendments,
renewals, supplements or extensions thereof, and all proceeds thereof (the
foregoing in this paragraph to include all Extraordinary Revenues as defined in
the Indenture): and

 

Proceeds

 

All of the rents, revenues, issues, profits and proceeds of any and all of the
foregoing.

 

Grantor expressly declares and warrants this Mortgage to be a first lien and
privilege against the Mortgaged Property priming all other liens and
encumbrances, except for the Permitted Encumbrances set forth in Exhibit B
hereto.

 

The Mortgaged Property is to remain so specially mortgaged, affected and
hypothecated unto and in favor of said Grantee, or any future holder or holders
of said Note, until the full and final payment of all indebtedness secured
hereby, and the Grantor hereby binds and obligates itself not to sell, alienate
or encumber said Mortgaged Property to the prejudice of this Mortgage.

 

Grantor covenants that Grantor is lawfully seized and possessed of the Mortgaged
Property as aforesaid and has good right to convey the same, that the same are
unencumbered except for Permitted Encumbrances set forth in Exhibit B hereto,
and Grantor does warrant and will forever defend the title thereto against the
claims of all persons whomsoever, except as to the matters set forth in
Exhibit B;

 

THIS MORTGAGE is made under the laws of the State of Ohio and is given to secure
the payment of the following indebtedness and obligations:

 

(i)                                     Payment of indebtedness evidenced by the
Bonds, and all replacements, renewals, amendments, extensions, substitutions and
modifications thereof;

 

(ii)                                    Payment of indebtedness evidenced by
theLoan Agreement, in the principal face amount of Seven Million Three Hundred
Twenty Thousand Dollars$7,320,000), with the final payment thereunder being due
on or before May 1, 2042, and all replacements, renewals, amendments,
extensions, substitutions and modifications thereof;

 

(iii)                                 Payment of all of the principal of and
interest on any additional advances made or costs or expenses incurred by
Grantee hereunder or under any of the other Loan Documents (as defined below),
and all sums advanced by Grantee to protect the Mortgaged Property or the
security interest created hereby;

 

4

--------------------------------------------------------------------------------


 

(iv)                                Payment of all other indebtedness and
performance of all other obligations and covenants of Grantor contained in any
Loan Document, together with any other instrument given to evidence or further
secure the payment and performance of any obligation secured hereby or thereby;
and

 

(v)                                   Payment of all other sums, with interest
thereon, which may hereafter be owed by Grantor or its successors or assigns
pursuant to the Loan Documents to Grantee or its successors or assigns, however
and whenever incurred or evidenced, whether express or implied, direct or
indirect, absolute or contingent, or due or to become due, and all renewals,
modifications, consolidations, replacements and extensions thereof.

 

The indebtedness and the obligations secured by this Mortgage which are
described in (i) through (v) above are referred to herein as the “Secured
Obligations.”

 

This Mortgage, the Loan Agreement, and any other instrument given to evidence or
further secure the payment and performance of any of the several Secured
Obligations are hereafter referred to as the “Loan Documents.”

 

All capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms by the Indenture.

 

SHOULD THE INDEBTEDNESS BE PAID according to the tenor and effect thereof when
the same shall become due and payable, and should Grantor perform all covenants
herein contained, and contained in the Loan Agreement, the Indenture, the
TaxRegulatory Agreement and the Land Use Restriction Agreement (as those terms
are defined in the Indenture), in a timely manner, then this Mortgage shall be
canceled and surrendered

 

ARTICLE I

 

REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS OF GRANTOR

 

Grantor hereby represents, warrants, covenants and agrees:

 

Section 1.01. Payment of Secured Obligations. Grantor hereby grants this
Mortgage to secure the payment and performance when due of the Secured
Obligations. The consideration received by Grantor to execute and deliver this
Mortgage and the liens and security interests created herein are sufficient and
will provide a direct economic benefit to Grantor.

 

Section 1.02. Title of Grantor.Grantor has, subject to the Permitted
Encumbrances set forth in Exhibit B hereto, in its own right, marketable title
in fee simple to the Mortgaged Property, which is free from encumbrance superior
to the encumbrance of this Mortgage and has full right to grant this Mortgage.

 

Section 1.03. Maintenance, Repair, Alterations. Grantor shall: (i) keep the
Mortgaged Property in good condition and repair, subject to reasonable and
ordinary wear and tear; not remove, demolish or substantially alter (except such
alterations as may be required by laws, ordinances or regulations or except as
permitted hereunder) any of the

 

5

--------------------------------------------------------------------------------


 

Improvements; (ii) complete promptly and in good and workmanlike manner any
building or other improvement which may be constructed on the Property and
promptly restore in like manner any Improvement which may be damaged or
destroyed thereon, and pay when due all claims for labor performed and materials
furnished therefor; (iii) comply with all laws, ordinances, regulations,
covenants, conditions and restrictions now or hereafter affecting the Mortgaged
Property or any part thereof or requiring any alterations or improvements;
(iv) not commit or permit any waste or deterioration of the Mortgaged Property;
(v) keep and maintain abutting grounds, sidewalks, roads, parking and landscape
areas within the Real Property in good and neat order and repair; and (vi) not
commit, suffer or permit any act to be done in or upon the Mortgaged Property in
violation of any law, ordinance or regulation.

 

Section 1.04 Required Insurance.Grantor shall provide, maintain and keep at all
times in force the policies of insurance required by Article VI of the Loan
Agreement.

 

Section 1.05. Assignment of Policies Upon Foreclosure. In the event of the
foreclosure of this Mortgage or other transfer of title to the Mortgaged
Property, or any part thereof, by non-judicial foreclosure sale or deed in lieu
of foreclosure, the purchaser of the Mortgaged Property, or such part thereof,
shall succeed to all of Grantor’s rights, including any rights to unexpired
insurance and unearned or returnable premiums, in and to allinsurance policies
required by Section 1.04, subject to limitations on assignment of blanket
policies and limited to such rights as relate to the Mortgaged Property or such
part thereof If Grantee acquires title to the Mortgaged Property, or any part
thereof, in any manner, it shall thereupon (as between Grantor and Grantee)
become the sole and absolute owner of the insurance policies and all proceeds
payable thereunder with respect to the Mortgaged Property, or such part thereof,
required by Section 1.04, with the sole right to collect and retain all unearned
or returnable premiums thereon with respect to the Mortgaged Property, or such
part thereof, if any.

 

Section 1.06. Subrogation; Waiver of Offset.

 

(a)                                      Grantor waives any and all right to
claim or recover against Grantee, its officers, employees, agents and
representatives, for loss of or damage to Grantor, the Mortgaged Property,
Grantor’s property or the property of others under Grantor’s control from any
cause insured against or required to be insured against by the provisions of
this Mortgage to the extent so insured or required to be so insured.

 

(b)                                   All sums payable by Grantor hereunder
shall be paid without notice, demand, counterclaim, setoff, deduction or defense
and without abatement, suspension, deferment, diminution or reduction, and the
Secured Obligations of Grantor hereunder shall in no way be released, discharged
or otherwise affected by reason of: (1) any damage to or destruction of or any
condemnation or similar taking of the Mortgaged Property or any part thereof;
(ii) any restriction or prevention of or interference with any use of the
Mortgaged Property or any part thereof; (iii) any title defect or encumbrance or
any eviction from the Mortgaged Property or any part thereof by title paramount
or otherwise; (iv) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to
Grantor, or any action taken with respect to this Mortgage by any trustee or
receiver of Grantor, or by any court, in any such proceeding; or (v) any other
occurrence whatsoever, whether similar or dissimilar to the foregoing; whether
or not Grantor shall have notice or knowledge of any of the foregoing. To the
extent permitted by law, Grantor waives all rights now or hereafter conferred by
statute or otherwise to any abatement, suspension, deferment, diminution or
reduction of any Secured Obligation.

 

6

--------------------------------------------------------------------------------


 

Section 1.07. Actions Affecting the Mortgaged Property. Grantor shall appear in
and contest any action or proceeding purporting to affect the title of Grantor
in the Mortgaged Property or security hereof or the rights or powers of Grantee,
and Grantor shall pay all costs and expenses, including costs of evidence of
title and attorneys’ fees, in any such action or proceeding in which Grantee may
appear.

 

Section 1.08. Actions by Grantee to Preserve the Mortgaged Property. Should
Grantor fall to make any payment or to do any act as and in the manner provided
in this Mortgage, Grantee, in its sole discretion, without obligation to do so
and without notice to or demand upon Grantor and without releasing Grantor from
any Secured Obligation, may make or do the same in such manner and to such
extent as Grantee may deem necessary to protect the security hereof. In
connection therewith (without limiting its general powers), Grantee shall have
and is hereby given the right, but not the obligation: (i) to enter upon and
take possession of the Mortgaged Property; (ii) to direct Grantor to terminate
any management agent and to employ such management agent as Grantee may
determine, provided that such termination shall not subject Grantor to a claim
for breach of contract; (iii) to make additions, alterations, repairs and
improvements to the Mortgaged Property which it may consider necessary or proper
to keep the Mortgaged Property in good condition and repair; (iv) to appear and
participate in any action or proceeding affecting or which may affect the
security hereof or the rights or powers of Grantee; (v) to pay, purchase,
contest or compromise any encumbrance, claim, charge, lien or debt which, in the
judgment of Grantee, may affect or appears to affect the security of this
Mortgage or be prior or superior hereto; or (vi) in exercising such powers, to
pay necessaryexpenses, including employment of counsel or other necessary or
desirable consultants. Grantor shall, immediately upon demand therefor by
Grantee, pay all costs and expenses incurred by Grantee in connection with the
exercise by Grantee of the foregoing rights, including, without limitation,
costs of evidence of title, court costs, appraisals, surveys and attorneys’
fees.

 

Section 1.09. Survival of Warranties. Grantor shall fully and faithfully satisfy
and perform the Secured Obligations. All representations, warranties and
covenants of Grantor contained herein shall remain continuing obligations,
warranties and representations of Grantor during any time when any portion of
the obligations secured by this Mortgage remain outstanding.

 

Section 1.10. Eminent Domain. Should the Mortgaged Property, or any part thereof
or interest therein, be taken or damaged by reason of any public improvement or
condemnation proceeding, or in any other manner (“Condemnation”), or should
Grantor receive any notice or other information regarding such proceeding,
Grantor shall give prompt written notice thereof to Grantee. Grantee may
participate in any such Condemnation proceedings, and Grantor shall from time to
time deliver to Grantee all instruments requested by Grantee to permit such
participation. Grantor shall, at its expense, diligently prosecute any such
proceedings and shall consult with Grantee and its attorneys and experts and
cooperate with them in the carrying on or defense of any such proceedings. All
proceeds of Condemnation awards or proceeds of sale in lieu of Condemnation with
respect to the Mortgaged Property and all judgments, decrees and awards for
injury or damage to the Mortgaged Property or any part thereof of interest
therein shall be applied as provided in Section 6.4 and 6.5 of the Loan
Agreement and Section 5.16 of the Indenture.

 

Grantor hereby assigns and transfers to Grantee, and agrees to execute such
further assignments of, all such proceeds, judgments, decrees and awards as
Grantee may

 

7

--------------------------------------------------------------------------------


 

request. Grantee is hereby authorized, in the name of Grantor, to execute and
deliver valid acquittances for, and to appeal from, any such judgment, decree or
award. Grantee shall not be, in any event or circumstance, liable or responsible
for failure to collect or exercise diligence in the collection of any proceeds,
judgments, decrees or awards.

 

Section 1.11. Additional Security. In the event Grantee at any time holds
additional security for any of the Secured Obligations, it may enforce the sale
thereof or otherwise realize upon the same, at its option, either before,
concurrently with or after any sale is made hereunder.

 

Section 1.12. Additional Indebtedness.Subject to Permitted Encumbrances, Grantor
shall not further encumber the Mortgaged Property or any portion thereof
(including, without limitation, secured transactions under the UCC) without the
prior written consent of Grantee, which consent may be given only in accordance
with the provisions of the Indenture and the Loan Agreement.

 

Section 1.13. Successors and Assigns. This Mortgage applies to, inures to the
benefit of and binds all parties hereto, their successors and assigns. The
covenants and agreements of Grantor contained herein shall apply to and be
binding upon any successor owner of the Mortgaged Property or any part thereof.

 

Section 1.14. Inspections. Grantee, or its agents, representatives or workmen,
are authorized to enter at any reasonable time upon or in any part of the
Mortgaged Property for the purpose of inspecting the same and all books, records
and documents relating thereto, and for the purpose of performing any of the
acts it is authorized to perform under the terms of any of the Loan Documents.

 

Section 1.15. Liens. Except for Permitted Encumbrances, Grantor shall pay and
promptly discharge, at Grantor’s cost and expense, all liens, encumbrances and
charges upon the Mortgaged Property, or any part thereof or interest therein.
Grantor shall have the right to contest in good faith the validity of any such
lien, encumbrance or charge, provided Grantor shall first deposit with Grantee a
bond in an amount as required by law or other security satisfactory to Grantee
in such amounts as Grantee shall require but not more than 150% of the amount of
the claim plus costs (including attorneys’ fees) and interest and provided
further that Grantor shall thereafter diligently proceed to cause such lien,
encumbrance or charge to be removed and discharged. If Grantor shall fail so to
discharge any such lien, encumbrance or charge, then in addition to any other
right or remedy of Grantee, Grantee may, but shall not be obligated to,
discharge the same, either (a) by paying the amount claimed to be due, or (b) by
procuring the discharge of such lien, either, by (i) depositing in court a bond
in the amount claimed or (ii) otherwise giving security for such claim, or
(c) in such other manner as is or may be prescribed by law. Any cost incurred by
Grantee in connection with any such payment or discharge shall be secured hereby
and shall be immediately due and payable without notice or demand.

 

Section 1.16. Restrictions Affecting Title.Grantor shall perform when due all
obligations required to be performed by Grantor by the provisions of any
agreement affecting title to the Mortgaged Property.

 

Section 1.17. Further Assurances. Grantor shall take all action and do all
things which it is authorized by law to take and do, and cooperate with Grantee
as Grantee deems

 

8

--------------------------------------------------------------------------------


 

necessary or desirable, to insure the release of all encumbrances against the
Mortgaged Property, except Permitted Encumbrances, existing prior to the date
hereof

 

So long as any Secured Obligation shall remain unpaid or unperformed, Grantor
shall execute, acknowledge, where appropriate, and deliver from time to time
promptly at the request of Grantee all such instruments and documents as in the
opinion of Grantee are necessary or desirable to preserve the first priority
security title created by this Mortgage.

 

Section 1.18. Performance of Covenants. Grantor shall faithfully perform at all
times any and all covenants, undertakings, stipulations and provisions contained
in the Loan Documents and in all of its proceedings pertaining to this Mortgage.

 

Section 1.19. No Event of Default Under Loan Documents. Grantor agrees to notify
Grantee immediately in writing of any default by Grantor in the performance or
observance of any covenant, agreement, representation, warranty or obligation of
Grantor set forth in this Mortgage. Grantor shall also notify Grantee in writing
of any event or condition which with the lapse of time or the giving of notice
would constitute an Event of Default.

 

Section 1.20. Rules, Regulations, Environmental Laws. Grantor represents,
warrants and covenants, to the best of its knowledge and belief:

 

(a)That that the location, construction, occupancy, operation and use of the
Mortgaged Property do not violate any applicable law, statute, ordinance, rule,
regulation, order or determination of any governmental authority or any board of
fire underwriters (or other body exercising similar functions), or any
restrictive covenant or deed restriction (recorded or otherwise) affecting the
Mortgaged Property, including, without limitation, all applicable zoning
ordinances and building codes, flood disaster laws and health and environmental
laws and regulations (hereinafter sometimes collectively called “Applicable
Regulations”);

 

(b)                       that the Mortgaged Property and Grantor are not in
violation of or subject to any existing, pending or threatened investigation or
inquiry by any governmental authority or to any remedial obligations under any
Applicable Regulations pertaining to health or the environment (hereinafter
sometimes collectively called “Applicable Environmental Laws”), including,
without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (“CERCLA”) and the Resource Conservation and Recovery Act
of 1976 (“RCRA”), as the same may be amended from time to time, and this
representation and warranty would continue to be true and correct following
disclosure to the applicable governmental authorities of all relevant facts,
conditions and circumstances, if any, pertaining to the Mortgaged Property. If
any such investigation or inquiry is subsequently initiated, Grantor will
promptly notify Grantee;

 

(c)                        that Grantor has not obtained and is not required to
obtain any permits, licenses or similar authorizations to construct, occupy,
operate or use any buildings, improvements, fixtures and equipment forming a
part of the Mortgaged Property by reason of any Applicable Environmental Laws;

 

(d)                     that Grantor has taken all reasonable steps to determine
and has determined to its reasonable satisfaction that no hazardous substances
or solid wastes have been disposed of or otherwise released on or about the
Mortgaged Property except for items commonly used in the

 

9

--------------------------------------------------------------------------------


 

operation and maintenance of similar properties which were used in compliance
with Applicable Environmental Laws;

 

(e)                      that the Mortgaged Property does not contain asbestos,
urea-formaldehyde foam insulation or any other chemical, material or substance
exposure to which may or could pose a health hazard, whether or not the
substance is prohibited, limited or regulated by any governmental authority;that
the use which Grantor makes or intends to make of the Mortgaged Property will
not result in the manufacturing, treatment, refining, transportation,
generation, storage, disposal or other release or presence of any hazardous
substance or solid waste on or to the Mortgaged Property except for items
commonly used in operation and maintenance of similar properties which were used
in compliance with Applicable Environmental Laws. For purposes of this
Section 1.20, the terms “hazardous substance” and “release” shall have the
meanings specified in CERCLA, and the terms “solid waste”and “disposal” (or
“disposed”) shall have the meanings specified in RCRA; provided, in the event
either CERCLA or RCRA is amended so as to broaden the meaning of any term
defined thereby, such broader meaning shall apply subsequent to the effective
date of such amendment, and provided, further, to the extent that the laws of
the state where the Property is located establish a meaning for “hazardous
substance,” “release,” “solid waste” or “disposal” which is broader than that
specified in either CERCLA or RCRA, such broader meaning shall apply; provided,
further, that the term “hazardous substance” shall also include those listed in
the U.S. Department of Transportation Table (49 C.F.R. 172.101) and amendments
thereto from time to time;

 

(g)                     that Grantor shall promptly notify Grantee of any
violation or alleged violation of any Applicable Environmental Laws of which
Grantor receives written notice or otherwise becomes aware;

 

(h)                     that Grantor shall indemnify and hold harmless Grantee
from and against any and all liabilities, damages, claims, losses, judgments,
causes of action, costs and expenses (including the reasonable fees and expenses
of counsel) which may be incurred by Grantee, or threatened against Grantee,
relating to or arising out of the generation, storage, manufacturing, refining,
releasing, transportation, treatment, disposal or other presence of any
hazardous substances on or about the Mortgaged Property;

 

(i)                                   that notwithstanding anything to the
contrary contained in this Mortgageor  the obligations of Grantor under
Section 1.20(h) above will survive (a) satisfaction of all terms and conditions
to be performed by or on behalf of Grantor under this Mortgage or the Loan
Agreement; (b) cancellation of this Mortgage; (c) any assumption of Grantor’s
obligations under this Mortgage by a successor to Grantor (whether or not
Grantee approved such assumption and whether or not Grantor was released from
liability under this Mortgage); (d) conveyance of title to all or any portion of
the Mortgaged Property to any third party, and subsequent reconveyance of all or
any portion of the Mortgaged Property by any such third party to subsequent
transferees; and (e) conveyance of title to the Mortgaged Property to Grantee
through process of foreclosure or by conveyance in lieu of foreclosure of this
Mortgage; provided however, that Grantor will not be liable for damages
resulting from matters that may be the subject of the foregoing indemnity which
are determined by final judicial or administrative action (after all available
appeals have been taken or waived) to have been introduced to the Mortgaged
Property from and after the date upon which Grantee takes possession of the
Mortgaged Property pursuant to an order of receivership, foreclosure or deed in
lieu of foreclosure; provided, however, that the obligations of Grantor
hereunder will finally cease and terminate upon the final expiration

 

10

--------------------------------------------------------------------------------


 

of any applicable status of limitation of actions as to any potential matter
that may be the subject of the foregoing indemnity; and

 

(j)                                   that the obligations of Grantor under this
Section 1.20 are separate and distinct from the remaining obligations of Grantor
under this Mortgage.  The provisions of this Section 1.20 may be enforced by
Grantee without regard to any other rights and remedies Grantee may have against
Grantor under this Mortgage and without regard to any limitations on Grantee’s
recourse as may be provided in this Mortgage; provided, however, that a default
by Grantor under this Section 1.20 will constitute an Event of Default under
this Mortgage.  Enforcement of this Section 1.20 will not be deemed to
constitute an action for recovery of Grantor’s indebted ness under this Mortgage
nor for recovery of a deficiency judgment against Grantor following foreclosure
of this Mortgage.  Grantor expressly and specially agrees that Grantee may bring
and prosecute a separate action or actions against Grantor under this
Section 1.20 whether or not Grantee has brought an action against Grantor under
the remaining provision so this Mortgage.

 

Section 1.21. Organization; Due Authorization. Grantor is a limited liability
company duly organized, validly existing and in full force and effect under the
laws of the State of Ohio and has the requisite power, authority and legal right
to carry on the business conducted by it and to engage in the transactions
contemplated by the Loan Documents to which it is a party. The execution and
delivery of the Loan Documents to which it is a party and the performance and
observance of the provisions thereof have all been authorized by all necessary
actions of Grantor.

 

Section 1.22. Liabilities; Compliance With Other Instruments. Grantor has no
liabilities except those hereunder and those otherwise contemplated or permitted
by this Mortgage and the other Loan Documents to which it is a party, none of
which are delinquent. Grantor is not in default (i) in the payment of any taxes
levied or assessed against it or its assets, (ii) under any applicable statute,
rule, order or regulation of any governmental authority, (iii) under this
Mortgage or any of the other Loan Documents to which it is a party or (iv) under
any other agreement to which it is a party or by which it or any of its
properties are bound.

 

Neither the execution and delivery of this Mortgage or any of the other Loan
Documents to which Grantor is a party, nor the consummation of the transaction
herein or therein contemplated nor compliance with the terms and provisions
hereof or thereof, conflicts with or results or will result in a breach of any
of the terms, conditions or provisions of the operating agreement of Grantor,
any law, order, rule, regulation, writ, injunction or decree of any court or
governmental authority, or any agreement or instrument to which Grantor is a
party or by which it or any of its properties are bound, or constitutes or will
constitute a default thereunder, or result or will result in the creation or
imposition of any lien or encumbrance of any nature whatsoever upon any of its
property or assets pursuant to the terms of any such agreement or instrument
except the liens and encumbrances created or permitted by the Lease Documents to
which it is a party.

 

Section 1.23. Enforceability.This Mortgage and each of the other Loan Documents
to which Grantor is a party have been duly executed and delivered by Grantor and
constitute valid and binding obligations of Grantor enforceable in accordance
with their respective terms, except as the enforceability (but not the validity
thereof) may be limited by bankruptcy, insolvency, reorganization, moratorium
and other similar laws affecting the enforcement of

 

11

--------------------------------------------------------------------------------


 

creditors’ rights generally.

 

Section 1.24. Pending Litigation. There are no proceedings pending or, to the
knowledge of Grantor threatened, against or affecting Grantor in any court or
before anygovernmental authority or arbitration board or tribunal which if
adversely determined would materially and adversely affect the properties,
business, prospects, profits or condition (financial or otherwise) of Grantor or
the right or ability of Grantor to enter into the Lease Documents to which it is
a party, and if any such proceedings are subsequently initiated or threatened
then Grantor will promptly provide written notice to Grantee. Grantor is not in
default with respect to any order of any court or governmental authority or
arbitration board or tribunal.

 

Section 1.25. Compliance with Law. Grantor is in substantial compliance with all
laws, ordinances, governmental rules or regulations to which it is subject,
including, without limitation, the Occupational Safety and Health Act of 1970,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act of 1990, and all laws, ordinances, governmental rules or
regulations relating to environmental protection, the violation of which would
materially and adversely affect the properties, business prospects, profits or
condition (financial or otherwise) of Grantor.

 

Section 1.26. Transfer of Interests in Grantor or the Mortgaged Properly.
Grantor shall not, by operation of law or otherwise, sell, convey, alienate,
transfer, mortgage, encumber or assign ownership or control of all or any part
of the Mortgaged Property or any interest therein, except as provided in
Section 5.2 of the Loan Agreement.

 

Section 1.27. Lease Provisions. Any lease (other than leases with tenants of
dwelling units in the Project) of all or any part of the Mortgaged Property by
Grantor permitted under this Mortgage shall contain a provision obligating such
lessee to enter into a subordination, attornment and nondisturbance agreement
with Grantee, in form and substance satisfactory to Grantee.

 

Section 1.28. Assignment of Contracts. in addition to any other grant, transfer
or assignment effectuated hereby, without in any manner limiting the generality
of the grants in Article I hereof, Grantor shall assign to Grantee, as security
for the indebtedness secured hereby, Grantor’s interest in all agreements,
contracts, leases, licenses and permits affecting the Property in any manner
whatsoever, including, without limitation, any construction contracts,
architectural contracts, engineering contracts, plans and specifications,
payment and performance bonds, completion bonds and other materials related to
development and construction of the Improvements, such assignments to be made,
if so requested by Grantee, by instruments in form satisfactory to Grantee; but
no such assignment shall be construed as a consent by Grantee to any agreement,
contract, license or permit so assigned, or to impose upon Grantee any
obligations with respect thereto.

 

Section 1.29 Mortgage Tax.  In the event of the passage, after the date of this
Mortgage, of any law, order, rule or regulation in any manner changing or
modifying the laws now in force governing the taxation of deeds to secure debt
or security agreements, or debts secured thereby, or the manner of collection
thereof, the indebtedness secured hereby shall immediately become due and
payable at the option of Grantee (which option Grantee may elect only if the
indebtedness evidenced by the Loan Agreement is subject to acceleration pursuant
to the terms thereof ) provided, however, that such election by Grantee shall be
ineffective if such law either (a( shall not impose a tax upon Grantee or
increase any tax now payable by Grantee or (b) shall impose a tax upon Grantee
or increase any tax now payable by Grantee and prior to the due date: 
(i) Grantor is permitted by law

 

12

--------------------------------------------------------------------------------


 

and can become legally obligated to pay such tax or the increased portion
thereof (in addition to all interest, additional interest and other charges
payable hereunder and under the other Loan Documents without exceeding the
applicable limited imposed by the usury laws of the State of Ohio); (ii) Grantor
does pay such tax or increased portion;’ and (iii) Grantor Agrees with Grantee
in writing to pay, or reimburse Grantee for the payment of, any such tax or
increased portion thereof when thereafter levied or assessed against the
Mortgaged Property or any portion thereof.  The obligations of Grantor under
such agreement shall be secured hereby.

 

Section 1.30Attorneys’ Fees.  Upon election of either Grantee or Grantor so to
do, employment of an attorney is authorized, and Grantor agrees to pay all
reasonable attorneys’ fees, costs and expenses in connection with any action
and/or action (including the cost of evidence or search of title) which may be
brought for the foreclosure of this Mortgage, and/or for possession of the
Mortgaged Property or any portion thereof, and/or for the appointment of a
receiver, and/or for the enforcement of any covenant or right in this Mortgage
contained as hereinafter provided, which payment by Grantor shall be secured
hereby.

 

ARTICLE II

 

GRANTEE’S POWERS

 

At any time, or from time to time, without liability therefor, Grantee, without
affecting the personal liability, if any, of any person for payment of the
Secured Obligations or the effect of this Mortgage upon the remainder of the
Mortgaged Property, may from time to time without notice and subject to the
requirements of the Indenture, the Loan Agreement and the Land Use Restriction
Agreement (i) release any part of the Mortgaged Property, (ii) consent in
writing to the making of any map or plat thereof, (iii) join in granting any
easement thereon, (iv) join in any extension agreement or any agreement
subordinating the lien or charge hereof, (v) release any person so liable,
(vi) grant other indulgences, (vii) take or release any other or additional
security for any obligation herein mentioned, (viii) make compositions or other
arrangements with debtors in relation thereto, or (ix) advance additional funds
to protect the security hereof and pay or discharge the Secured Obligations of
Grantor hereunder, and all amounts so advanced shall be secured hereby and shall
be due and payable upon demand by Grantee.

 

ARTICLE III

 

ASSIGNMENT OF RENTS, ISSUES AND PROFITS

 

Section 3.01. Assignment of Rents. Grantor hereby absolutely assigns and
transfers to Grantee all the rents, issues and profits of the Mortgaged Property
(including, without limitation, the Rents), and hereby gives to and confers upon
Grantee the right, power and authority to collect such rents, issues and
profits.  Grantor irrevocable appoints Grantee its true and lawful
attorney-in-fact, at the option of Grantee at any time and from time to time, to
take possession and control of the Mortgaged Property and to demand, receive and
enforce payment, to give receipts, released and satisfaction, and to sue, in the
name of Grantor or Grantee, for all such rents, issues and profits and apply the
same to the Secured Obligations; provided, however, that Grantor shall, subject
to the requirements of the Loan Agreement, have a revocable license to possess
and control the Mortgaged Property and to collect such rent, issues and profits
(but not more than one month in advance) prior to or at any time there is not an
Event of Default under any of the Lease Documents.  The foregoing assignment or
rents, issues and profits of the Mortgaged Property is intended to and does
constitute a present and absolute assignment from Grantor to Grantee, and not
merely the passing of a collateral security interest.

 

13

--------------------------------------------------------------------------------


 

Section 3.02.  Collection Upon Event of Default.  Upon any Event of Default
under any of the Loan Documents, Grantee may, at any time without notice, either
in person, by agent or by a receiver appointed by a court, and without regard to
the adequacy of any security for the Secured Obligations, enter upon and take
possession of the Mortgaged Property, or any part thereof, and in its own name
sue for or otherwise collect such rents, issues and profits, including those
past due and unpaid, and apply the same, less costs and expenses of operation
and collection, including attorney’s fees, upon any Secured Obligations, and in
such order as Grantee may determine.  The collection of such rents, issues and
profits, or the entering upon and taking possession of the Mortgaged Property,
or the application thereof as aforesaid, shall not cure or waive any default or
notice of default hereunder or invalidate any act done in response to such
default or pursuant to such notice of default

 

Section 3.03.  No Grantee in Possession.  The foregoing assignment of rents,
issues and profits will not be deemed or construed to constitute Grantee as a
mortgagee in possession of the Mortgaged Property nor to obligate Grantee to
take any action or to incur expenses or perform or discharge any obligation,
duty or liability of Grantor under any lease, or for the control, care,
management, or repair of the Mortgaged Property nor will it operate to make
Grantee responsible or liable for any waste committed on Mortgaged Property by
the tenants or any other parties or for any dangerous or defective condition of
the Premises, or for any act or omission relating to the management, upkeep,
repair or control of the Mortgaged Property that results in loss or injury or
death to any person.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IV

SECURITY AGREEMENT

 

Section 4.01. Creation of Security Interest. This Mortgage is hereby made and
declared to be a security agreement encumbering each and every item of personal
property included herein as a part of the Mortgaged Property (referred to in
this Article IV as the “Personalty”), in compliance with the provisions of the
Uniform Commercial Code (the “UCC”). Grantor by executing and delivering this
Mortgage has granted and hereby grants to Grantee, as security for the Secured
Obligations, a security interest in the Personalty. The remedies for any Event
of Default with respect to the covenants, terms and conditions of the security
agreement contained in this Mortgage shall be as prescribed herein, or as
prescribed by general law, or as prescribed by the UCC, all at Grantee’s
election in the discretion of Grantee. After occurrence of an Event of Default
for which no cure period is provided under the Loan Documents or which is not
cured within the cure period applicable thereto, upon request or demand by
Grantee, Grantor shall at its expense assemble all of the Personalty with
respect to which such request or demand is made, and make the same available to
Grantee at a convenient place upon the Land (or within Improvements upon the
Land, as may be appropriate for the protection of such Personalty) acceptable to
Grantee. Any notice of sale, disposition or other action by Grantee with respect
to the Personalty sent to Grantor in accordance with the provisions hereof
relating to communications at least ten (10) days prior to such action shall
constitute adequate and reasonable notice to Grantor of such action. Grantor and
Grantee agree that all property used in connection with the production of income
from the Mortgaged Property or adapted for use therein or which is described or
reflected in this Mortgage, is, and at all times and for all purposes and in all
proceedings, legal or equitable, shall be, regarded as part of the real estate
mortgaged hereunderand that the filing of any financing statement or statements
in therecords normally having to do with personal property shall not in any way
affect such agreement; provided, however, that Grantee may determine in its
discretion that certain items of such property constitute personal property and
are subject to remedies available with respect to personal property. The mention
in any financing statement or statements of rights in and to (a) the proceeds of
any insurance policy, or (b) any award in eminent domain proceedings for a
taking or for loss of value, or (c) any payment for damage to or losses
associated with the Mortgaged Property, or (d) Grantor’s interest as lessor in
any present or future lease or rights to income growing out of the use and/or
occupancy of the Mortgaged Property shall not in any way limit any of the rights
of Grantee as determined by this Mortgage or affect the priority of Grantee’s
security interest granted hereby or by any other recorded document, it being
understood and agreed that such mention in such financing statement or
statements is solely for the protection of Grantee in the event any court shall
at any time hold with respect thereto, that notice of Grantee’s priority of
interest, to be effective against all persons or against a particular class of
persons, must be filed in the UCC records. Except with respect to rental
payments and security deposits to the extent specifically provided herein to the
contrary, Grantee shall have the right of possession of all cash, securities,
instruments, negotiable instruments, documents, certificates and any other
evidences of cash or other property or evidences of rights to cash or other
property which are now or hereafter a part of the Mortgaged Property, and
Grantor shall promptly deliver the same to Grantee without further notice from
Grantee. Grantor hereby irrevocably agrees that Grantee may, at the option of
Grantee, give notice from time to time to any one or more persons or entities
who may have or owe or be expected thereafter to have orowe any payment or other
property of any nature which is or may become a part of the

 

15

--------------------------------------------------------------------------------


 

Mortgaged Property, of the security interest of Grantee therein or of the right,
if any, of Grantee to possession thereof; and, where Grantee has such a right of
possession, Grantee may demand of such persons or entities delivery of any such
payment or other property directly to Grantee. If Grantee shall at its option so
request, Grantor will join in any such notices with Grantee. The names of the
“Debtor” and the “Secured Party” (which are Grantor and Grantee, respectively),
the address of the “Secured Party” from which information concerning the
security interest may be obtained, and the address of “Debtor,” are as set forth
in Section 6.05, hereof; and a statement indicating the types, or describing the
items, of collateral is set forth hereinabove. Grantor agrees to furnish Grantee
with notice of any change in the name, identity, corporate structure, residence,
principal place of business, employer’s identification number or mailing address
of Grantor within ten (10) days of the effective date of any such change.

 

Section 4.02. Warranties, Representations and Covenants of Grantor. Grantor
hereby warrants, represents and covenants, with respect to the Personalty, as
follows:

 

(a)            except for the security interest granted hereby, Grantor is, and
as to any of the Personalty to be acquired after the date hereof will be, the
sole owner of the Personalty, free from any adverse lien, security interest,
encumbrance or adverse claims thereon of any kind whatsoever except for
Permitted Encumbrances. Grantor will notify Grantee of, and will defend the
Personalty against, all prohibited claims and demands of all persons at any time
claiming the same or any interest therein;

 

(b)       Grantor will not lease, sell, convey or in any manner transfer the
Personalty (except Personalty transferred in the ordinary course of business and
replaced by Personalty of a similar nature and having at least the same value as
the Personalty replaced) without the prior written consent of Grantee;

 

(c)            the Personalty is not used or bought for personal or family
purposes;

 

(d)            the Personal Property will be kept on or at the Real Property and
Grantor will not remove the Personal Property from the Real Property without the
prior written consent of Grantee, except such portions or items of Personal
Property which are consumed or worn out in ordinary usage, all of which shall be
promptly replaced by Grantor with new items of equal or greater quality; and

 

(e)            all covenants and obligations of Grantor contained herein
relating to the Mortgaged Property shall be deemed to apply to the Personalty to
the extent applicable whether or not expressly referred to herein.

 

ARTICLE V

EVENTS OF DEFAULT

AND REMEDIES UPON EVENTS OF DEFAULT

 

Section 5.01. Events of Default. Any one or more of the following events shall
be deemed an Event of Default hereunder:

 

(a)           failure by Grantor to pay when due (i) any payment of principal of
or interest on the Bonds or (ii) any other sum secured hereby or due hereunder
or under any other Loan Document;

 

16

--------------------------------------------------------------------------------


 

(b)          failure by Grantor to punctually perform or observe any covenant or
agreement contained in this Mortgage (other than the monetary obligations
described in paragraph (a) above) and such failure shall not have been cured
within 30 days after written notice from Grantee of such failure provided,
however, that (A) there shall be no grace or notice period applicable to any
such default which in the reasonable judgment of Grantee is willfully and
knowingly committed, and (B) in the case of any such default which is
susceptible of cure but not within the applicable time period, provided any
delay in exercising Grantee’s remedies hereunder beyond such applicable time
period could not have a material adverse effect on the lien upon the Mortgaged
Property or the value of the security provided thereby, no Event of Default
shall be deemed to occur so long as Grantor promptly commences to cure such
default within the applicable time period and thereafter diligently and
continuously pursues such cure to completion within 180 days;

 

(c)           the occurrence of a default or an event of default under any Loan
Document (other than this Mortgage);

 

(d)           Grantor shall file a voluntary petition in bankruptcy or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking or acquiescing in any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief for itself under any
present or future federal, state or other statute, law or regulation relating to
bankruptcy, insolvency or other relief for debtors; or shall seek or consent to
or acquiesce in the appointment of any trustee, receiver or liquidator of
Grantor or of all or any part of the Mortgaged Property, or of any or all of the
royalties, revenues, rents, issues or profits thereof, or shall make any general
assignment for the benefit of creditors, or shall admit in writing its inability
to pay its debts generally as they become due;

 

(e)           a court of competent jurisdiction shall enter an order, judgment
or decree approving a petition filed against Grantor seeking any reorganization,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, and such order, judgment or decree shall remain unvacated
and unstayed for an aggregate of 60 days (whether or not consecutive) from the
first date of entry thereof; or any trustee, receiver or liquidator of Grantor
or of all or any part of the Mortgaged Property, or of any or all of the
royalties, revenues, rents, issues or profits thereof, shall be appointed,
without the consent or acquiescence of Grantor and such appointment shall
remainunvacated and unstayed for an aggregate of 60 days (whether or not
consecutive);

 

(f)           a writ of execution or attachment or any similar process shall be
issued or levied against all or any part of or interest in the Mortgaged
Property, or any judgment involving monetary damages shall be entered against
Grantor which shall become a lien on the Mortgaged Property or any portion
thereof or interest therein and such execution, attachment or similar process or
judgment is not released, bonded, satisfied, vacated or stayed within 60 days
after its entry or levy;

 

(g)          any suit or proceeding shall be filed against Grantor or an
endorser, suretyor guarantor of Grantor on any of the Loan Documents which, if
adversely determined, could substantially impair the ability of Grantor or any
endorser, surety or guarantor of Grantor to perform any of their obligations
contained in the Loan Documents, as determined by Grantee in its sole and
absolute discretion;

 

17

--------------------------------------------------------------------------------


 

(h)          if, during the term of the Loan Agreement secured by this Mortgage,
Grantor shallwithout the prior written approval of Grantee (except as provided
in Section 1.26 hereof and in Section 5.2 of the Loan Agreement) sell, convey,
alienate, mortgage or encumber the Mortgaged Property or any part thereof or any
interest therein except for Permitted Encumbrances or shall be divested of its
title or any interest therein, in any manner, whether voluntarily or
involuntarily, or if there is any merger, consolidation or dissolution affecting
Grantor or if there is a transfer of a majority interest in Grantor in a series
of transactions or a single transaction;

 

(i)           any assignment by Grantor of the whole or any part of the Rents to
anyperson without the consent of Grantee or if, without such consent, Grantor
shall otherwise further encumber the Mortgaged Property or any portion thereof
(including, without limitation, secured transactions under the UCC) except in
connection with Permitted Encumbrances or as permitted by Section 1.26 hereof;
or

 

(3)          at any time, any representation, warranty or statement made by
Grantor in any Loan Document or certificate delivered by Grantor shall be
incorrect or misleading in any material respect, or any material
misrepresentation shall at any time be made to Grantee by Grantor.

 

Section 5.02. Rights of Grantee Upon Event of Default. Upon the occurrence of an
Event of Default, Grantee may, at Grantee’s sole option exercised in Grantee’s
sole discretion, pursue any one or more of the following remedies provided,
however, that Grantee may not accelerate the indebtedness secured hereby unless
directed or permitted to redeem the Bonds pursuant to the Indenture or the Loan
Agreement and provided further that, Grantee shall have the power to decline to
exercise any right granted under this Mortgage which, in the sole discretion of
Grantee, based upon written advice by its counsel, may cause Grantee to incur
corporate or personal liability under any environmental law:

 

(a)        Acceleration; Foreclosure. Grantee shall have the right, at its sole
option, to accelerate the maturity and demand immediate payment in full of all
or any portion ofthe Secured Obligations. Grantee shall then have the right to
commence appropriate foreclosure proceedings against the Mortgaged Property and
against Grantor’s rights as provided in this Mortgage.

 

(b)        Foreclosure of Mortgaged Property. In the event of any sale under
this Mortgage pursuant to any order in any judicial proceeding or otherwise, the
Mortgaged Property may be sold as an entirety or in separate parcels and in such
manner or order as Grantee in its discretion may elect, and if Grantee so
elects, Grantee may sell the personal property covered by this Mortgage at one
or more separate sales in any manner permitted by the UCC, and one or more
exercises of the powers herein granted shall not extinguish nor exhaust such
powers, until the entire Mortgaged Property is sold or the Secured Obligations
are paid in full. Grantee may, at its option, sell the Mortgaged Property
subject to the rights of any tenants of the Mortgaged Property, and the failure
to make any such tenants parties to any foreclosure proceedings and to foreclose
their rights will not be asserted by Grantor to be a defense to any proceedings
instituted by Grantee to collect the Secured Obligations. If the Secured
Obligations are now or hereafter further secured by any chattel mortgages,
pledges, contracts of guaranty, assignments of lease or other security
instruments, Grantee may at its option exhaust the remedies granted under any of
said security either concurrently or independently, and in such order as Grantee
may determine in its discretion. Upon any foreclosure sale, Grantee may bid for
and purchase the Mortgaged Property and shall be entitled to apply all or any
part of the Secured Obligations as a credit to the purchase

 

18

--------------------------------------------------------------------------------


 

price. In the event of any such foreclosure sale by Grantee, Grantor shall be
deemed a tenant holding over and shall forthwith deliver possession to the
purchaser or purchasers at such sale or be summarily dispossessed according to
provisions of law applicable to tenants holding over. In case Grantee shall have
proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceeding shall have been withdrawn,
discontinued or abandoned for any reason, then in every such case (i) Grantor
and Grantee shall be restored to their former positions and rights, (ii) all
rights, powers and remedies of Grantee shall be restored to their former
positions and rights, (ii) all rights, powers and remedies of Issuer shall
continue as if no such proceeding had been taken, (iii) each and every Event of
Default declared or occurring prior or subsequent to such withdrawal,
discontinuance or abandonment shall be deemed to be a continuing Event of
Default, and (iv) neither this Mortgage, nor the Notes, nor the Secured
Obligations, nor any other Loan Document shall be or shall be deemed to have
been reinstated or otherwise affected by such withdrawal, discontinuance or
abandonment; and Grantor hereby expressly waives the benefit of any statute or
rule of law now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with this sentence.

 

(c)        Surrender of Possession; Rights and Duties of Grantee in Possession.
Upon the happening and during the continuance of an Event of Default, Grantor,
upon demand of the Grantee, shall forthwith to the full extent permitted by law
surrender possession of the Mortgaged Property, and Grantee shall have the right
to take possession of all or any part of the Mortgaged Property together with
the books, papers, documents, instruments and monies of Grantor pertaining
thereto, and including the rights and the position of Grantor under any leases,
subleases, or other contracts relating to the use,occupation, enjoyment,
management and maintenance thereof, and to hold, operate and manage the same and
employ such agents and attorneys as may be necessary with respect thereto (or
provide for management of the same with any person or corporation acceptable to
the Grantee), and from time to time make all necessary repairs and improvements
or take such other action as Grantee shall deem appropriate. In so doing,
Grantee shall have the right to exercise all of the rights and powers of the
Grantor, either in the name of the Grantor or otherwise, including, without
limiting the generality of the foregoing, (i) the right to lease, operate and
manage the Mortgaged Property or any part thereof, (ii) to cancel, modify, renew
or extend any lease or sublease of the Mortgaged Property or any part thereof,
(iii) to demand, collect, receive, sequester, sue for and recover in its own
name all presently owing or future rents, revenues and other income, charges and
moneys therefrom, and out of the same and any moneys received from any receiver,
after deducting all proper costs and expenses of so taking, operating, holding
and managing the same, including reasonable compensation to Grantee, its agents
and counsel, pay and/or set up proper reserves for the payment of any or all of
the following in such order and amounts as Grantee, may elect: the payment of
any sums due under any prior lien, taxes, water and sewer rents, charges and
claims, insurance premiums and all other carrying charges, expenses incurred
with respect to the maintenance, operation, management, repair or restoration of
the Mortgaged Property, and on account and in reduction of the Secured
Obligations; and Grantee shall be entitled to have a receiver or receivers
appointed (and Grantor hereby consents to the appointment of any such receiver
or receivers) to take possession of the Mortgaged Property (without being guilty
of a trespass) and to collect all rents, income and revenues without notice to
Grantor and without regard to the valuation of the Project, or the solvency or
insolvency of Grantor or any other person liable for any part of the obligations
and Indebtedness secured hereby, and without prejudice to any other rights or
remedies of Grantee. In the event that all Events of Default have been cured to
the satisfaction of Grantee and Grantee shall have surrendered possession to
Grantor, its successors or assigns, the right of entry provided in this
Section shall again exist upon any subsequent Event of Default.

 

19

--------------------------------------------------------------------------------


 

(d)              Grantor’s Rights Following Default. Grantee may exercise any
remedieswith regard to Grantor’s rights as may be authorized under the laws of
the State.

 

(e)              Automatic Transfer of Rights. In the event of foreclosure under
thisMortgage, or other transfer of title or assignment of the Mortgaged
Property, or any part or parts thereof, in lieu of payment of the indebtedness,
whether in whole or in part, all policies of insurance and other rights
applicable to the foreclosed upon or transferred Mortgaged Property shall
automatically inure to the benefit of and shall pass to the purchaser(s) or
transferee(s) thereof, subject to the rights of the purchaser(s) or
transferee(s) to reject such insurance coverage and/or rights at its or their
sole option and election.

 

(f)               Specific Performance. Grantee may, in addition to the
foregoingremedies, or in lieu thereof, in Grantee’s sole discretion, commence an
appropriate action against Grantor seeking specific performance of any covenant
contained herein, or in aid of the execution or enforcement of any power herein
granted.

 

(g)              Grantee’s Right to Directly Collect and Receive Proceeds and
Payments After Default. Grantee shall have the right, at its sole option and
election, at any time following the occurrence of an Event of Default, to
directly collect and receive all proceeds or payments arising under or in any
way accruing from Grantor’s rights, as such amounts become due and payable. In
order to permit the foregoing, Grantor unconditionally agrees to deliver to
Grantee, immediately following demand, any and all of Grantor’s records, ledger
sheets, and other documentation, in the form requested by Grantee, with regard
to Grantor’s rights and any and all proceeds and/or payments applicable thereto.

 

(h)              Right of Entry. Grantee may enter upon and take possession of
the Mortgaged Property without the appointment of a receiver, or an application
therefor; at its option, operate the Mortgaged Property; at its option, exclude
Grantor and its agents and employees wholly therefrom; at its option, employ a
managing agent of the Mortgaged Property; and at its option, exercise any one or
more of the rights and powers of Grantor to the same extent as Grantor could,
either in its own name, or in the name of Grantor; and, with or without taking
possession of the Mortgaged Property, receive the Rents. Grantee shall have no
obligation to discharge any duties of a landlord to any tenant of any portion of
the Mortgaged Property or to incur any liability as a result of any exercise by
Grantee of any rights hereunder; and Grantee shall not be liable for any failure
to collect Rents, nor liable to account for any of the Rents unless actually
received by Grantee.

 

(i)               Receiver. Grantee may apply, as a matter of strict right,
without notice and without regard to the solvency of any party bound for its
payment, for the appointment of a receiver to take possession of and to operate
the Mortgaged Property and to collect and apply the incomes and Rents thereof.
Grantor hereby consents and agrees to the appointment of such receiver after an
Event of Default, regardless of the value of the security for the indebtedness
secured hereby or of the solvency of any party bound for the payment of such
indebtedness. All expenses, fees and compensation incurred in connection with
such receivership will be secured by the lien of this Mortgage until paid. The
receiver and the receiver’s agents will be entitled to enter upon and take
possession of any and all of the Mortgaged Property, together with any and all
businesses conducted thereon and all business assets used in conjunction
therewith or thereon, or any part or parts thereof, and operate and conduct such
business or businesses to the fullest extent allowed by law and by the

 

20

--------------------------------------------------------------------------------


 

provisions of the order appointing receiver.

 

(j)            Payment or Performance of Obligations. Grantee may pay, perform
or observe any term, covenant or condition of this Mortgage and any of the other
Loan Documents and all payments made or costs or expenses incurred by Grantee in
connection therewith shall be secured hereby and shall be, without demand,
immediately repaid by Grantor to Grantee. The necessity for any such actions and
the amounts to bepaid shall be determined by Grantee in its discretion. Grantee
is hereby empowered to enter and to authorize others to enter upon the Mortgaged
Property or any part thereof for the purpose of performing or observing any such
defaulted term, covenant or condition without thereby becoming liable to Grantor
or any person in possession holding under Grantor. Grantor hereby acknowledges
and agrees that the remedies set forth in this Section 5.02(j) shall be
exercisable by Grantee, and any and all payments made or costs or expenses
reasonably incurred by Grantee in connection therewith shall be secured hereby
and shall be, without demand, immediately repaid by Grantor, notwithstanding the
fact that such remedies were exercised and such payments made and costs incurred
by Grantee after the filing by Grantor of a voluntary case or the filing against
Grantor of an involuntary case pursuant to or within the meaning of the
Bankruptcy Code, Title 11 U.S.C., or after any similar action pursuant to any
other debtor relief law (whether statutory, common law, case law or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect, which may be or
become applicable to Grantor, Grantee, the Secured Obligations or any of the
Loan Documents.

 

(k)      Cumulative Remedies. Grantee’s remedies as provided herein shall
becumulative hi nature and nothing under this Mortgage shall be construed as to
limit or restrict the options and remedies available to Grantee following any
Event of Default, or to in any way limit or restrict the rights and ability of
Grantee to proceed directly against Grantor and/or against any guarantor, surety
or endorser of the indebtedness, or to proceed against other collateral directly
or indirectly securing any such indebtedness.

 

Grantee shall have the further right, whether or not an Event of Default then
exists under this Mortgage, where appropriate and within Grantee’s sole
discretion, to file suit, either in Grantee’s own name or in the name of
Grantor, to collect any and all proceeds and payments that may then and/or in
the future be due and owing under and/or as a result of such rights. Where it is
necessary for Grantee to attempt to collect any such proceeds and/or payments
from the obligors therefor, Grantee may compromise, settle, extend, or renew for
any period (whether or not longer than the original period) any obligation or
indebtedness thereunder or evidenced thereby, or surrender, release, or exchange
all or any part of said obligation or indebtedness, without affecting the
liability of Grantor under this Mortgage or under the indebtedness. To that end,
Grantor hereby irrevocably constitutes and appoints Grantee as its
attorneyin-fact, coupled with an interest and with full power of substitution,
to take any and all such actions and any and all other actions permitted hereby,
either in the name of Grantor or Grantee.

 

Section 5.03. Remedies under Indenture and Loan Documents. In addition to any
other remedy available to the Grantee as provided herein in Section 5.02 or
otherwise, the Grantee may exercise any remedy available to it under the
Indenture or under any of the Loan Documents.

 

Section 5.04. Application of Moneys; Effect of Sale. Subject to Section 7.06 of
the Indenture, Grantee may apply any moneys and proceeds received by Grantee as
a result of the exercise by Grantee of any right conferred under this Article V
in such order as Grantee in its discretion may elect against (i) all costs and
expenses, including reasonable attorneys’ fees,

 

21

--------------------------------------------------------------------------------


 

incurred in connection with the operation of the Mortgaged Property, the
performance of Grantor’s obligations under the leases of all or any portion of
the Mortgaged Property and thecollection of the rents thereunder; (ii) all costs
and expenses, including reasonable attorneys’ fees, incurred in the collection
of any or all of the Secured Obligations, including those incurred in seeking to
realize on or to protect or preserve Grantee’s interest in any other collateral
securing any or all of the Secured Obligations; (iii) any or all unpaid
principal on the Secured Obligations; (iv) any other amounts owing under the
Loan Documents; and (v) accrued interest and charges on any or all of the
foregoing. The remainder, if any, shall be paid to Grantor or any person or
entity lawfully entitled thereto. Said sale shall forever be a bar against
Grantor, its legal representatives, successors and assigns, and all other
persons claiming under any of them. It is expressly agreed that the recitals in
each conveyance to the purchaser shall be full evidence of the truth of the
matters therein stated, and all lawful prerequisites to said sale shall be
conclusively presumed to have been performed.

 

Section 5.05. Remedies Not Exclusive. Grantee shall be entitled to enforce
payment and performance of any Secured Obligations hereby and to exercise all
rights and powers under this Mortgage or under any Loan Documents or other
agreement or any laws now or hereafter in force, notwithstanding some or all of
the Secured Obligations may now or hereafter be otherwise secured, whether by
security deed, mortgage, pledge, lien, assignment or otherwise. Neither the
acceptance of this Mortgage nor its enforcement, whether by court action or
pursuant to other powers herein contained, shall prejudice or in any manner
affect Grantee’s right to realize upon or enforce any other security now or
hereafter held by Grantee, it being agreed that Grantee shall be entitled to
enforce this Mortgage and any other security now or hereafter held by Grantee in
such order and manner as it may in its absolute discretion determine. No remedy
herein conferred upon or reserved to Grantee is intended to be exclusive of any
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute. Every power or remedy given by any of the Loan Documents to Grantee,
or to which Grantee may be otherwise entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Grantee. Grantee may pursue inconsistent remedies

 

The acceptance by Grantee of any sum after the same is due shall not constitute
a waiver of the right either to require prompt payment, when due, of all other
sums hereby secured or to declare a default as herein provided. The acceptance
by Grantee of any sum in an amount less than the sum then due shall be deemed an
acceptance on account only and upon condition that it shall not constitute a
waiver of the obligation of Grantor to pay the entire sum then due, and failure
of Grantor to pay such entire sum then due shall be and continue to be an Event
of Default notwithstanding such acceptance of such amount on account, as
aforesaid. Grantee shall be, at all times thereafter and until the entire sum
then due shall have been paid, and notwithstanding the acceptance by Grantee
thereafter of further sums on account, or otherwise, entitled to exercise all
rights in this instrument conferred upon them or either of them, and the right
to proceed with a sale under any notice of default, or an election to sell, or
the right to exercise any other rights or remedies hereunder, shall in no way be
impaired, whether any of such amounts are received prior or subsequent to such
proceeding, election or exercise. Consent by Grantee to any action or inaction
of Grantor which is subject to consent or approval of Grantee hereunder shall
not be deemed a waiver of the right to require such consent or approval to
future or successive actions or inactions.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01. Governing Law.This Mortgage shall be governed by the laws of the
State of Ohio. In the event that any provision or clause of this Mortgage
conflicts with applicable laws, such conflicts shall not affect other provisions
of this Mortgage which can be given effect without the conflicting provision,
and, to this end, the provisions of this Mortgage are declared to be severable.
This instrument cannot be waived, changed, discharged or terminated orally but
only by an instrument in writing signed by the party against whom enforcement of
any waiver, change, discharge or termination is sought.

 

Section 6.02. Waiver of Rights. To the full extent Grantor may do so, Grantor
agrees that Grantor will not at any time insist upon, plea, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, extension, redemption or homestead exemption, and
Grantor, for Grantor, Grantor’s representatives, successors and assigns, and for
any and all persons ever claiming any interest in the Mortgaged Property, to the
extent permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, homestead exemption, notice of
election to mature or declare due the whole of the Secured Obligations and
marshaling in the event of foreclosure of the liens hereby created. If any law
referred to in this Section and now in force of which Grantor, Grantor’s
representatives, successors and assigns or other person might take advantage
despite this Section, shall hereafter be repealed or cease to be in force, such
law shall not thereafter be deemed to preclude the application of this Section.

 

Section 6.03. Limitation of Interest. All agreements between Grantor and
Grantee, whether now existing or hereafter arising and whether written or oral,
are expressly limited so that in no contingency or event whatsoever shall the
amount paid, or agreed to be paid, to Grantee for the use, forbearance, or
detention of the money to be loaned pursuant to the Loan Agreement, or
otherwise, or for the performance or payment of any covenant or obligation
contained herein, exceed the maximum amount permissible under applicable law. If
from any circumstance whatsoever fulfillment of any provision hereof at the time
performance of such provision shall be due shall involve transcending the limit
of validity prescribed by law, then, ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity, and, if from any such
circumstance, Grantee shall ever receive as interest under the Loan Agreement,
or this Mortgage or otherwise anything of value which would exceed interest at
the highest lawful rate, such amount that would be excessive interest shall be
applied to the reduction of the principal amount owing under the Loan Agreement
or on account of other Secured Obligations and not to the payment of interest,
or, if such excessive interest exceeds the unpaid balance of principal of the
Loan Agreement, the Notes, and such other Secured Obligations, such excess shall
be refunded to Grantor. All sums paid or agreed to be paid to Grantee for the
use, forbearance, or detention of the Secured Obligations shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such obligations until payment in full, so that the
rate of interest on account of Secured Obligations is uniform throughout the
terms thereof. The terms and provisions of this Section shall control all
agreements between Grantor and Grantee.

 

23

--------------------------------------------------------------------------------


 

Section 6.04. Statements by Grantor. Grantor, within ten days after being given
notice, will furnish or cause to be furnished to Grantee a written statement,
stating the unpaid principal of and interest on the Bonds and any other amounts
secured by this Mortgage and stating that no offset or defense exists against
such amounts.  Grantor will submit (i) the annual and quarterly income and
expense statements on the Mortgaged Property or (ii) upon request by Grantee,
such other reports and statements which are prepared by Grantor and its
representative and agents in the ordinary course of business.

 

Section 6.05. Notices. Whenever Grantee or Grantor shall desire to give or serve
any notice, demand, request or other communication with respect to this
Mortgage, each such notice, demand, request or other communication shall be in
writing and shall be deemed to have been given if sent by hand delivery,
overnight courier or certified mail, postage prepaid, addressed to the following
addresses:

 

If to Grantor:
Eaglewood Property Holdings, LLC
3050 Peachtree Road NW, Suite 355
Atlanta, Georgia  30305
Christopher F. Brogdon

 

If to Grantee:

BOKF, NA dba Bank of Oklahoma
1 Williams Center

Tulsa, Oklahoma 74192

Attention: Corporate Trust Department

 

Any party may at any time change its address for such notices by delivering to
the other parties hereto, as aforesaid, a notice of such change.

 

Section 6.06. Captions. The captions or headings at the beginning of each
Section hereof are for the convenience of the parties and are not a part of this
Mortgage.

 

Section 6.07. Invalidity of Certain Provisions; Conflicting Provisions. If the
security title granted by this Mortgage is invalid or unenforceable as to any
part of the Secured Obligations, or is invalid or unenforceable as to any part
of the Mortgaged Property, the unsecured or partially secured portion of the
Secured Obligations shall be completely paid prior to the payment of the
remaining and secured portion of the Secured Obligations, and all payments made
on such obligations, whether voluntary or under foreclosure or other enforcement
action or procedure, shall be considered to have been first paid on and applied
to the full payment of that portion of the Secured Obligations which is not
secured or fully secured by the lien of this Mortgage.

 

Section 6.08. Subrogation. To the extent that proceeds of the Bonds or advances
under this Mortgage are used to pay any outstanding lien, charge or prior
encumbrance against the Mortgaged Property, such proceeds or advances have been
or will be advanced by Grantee atGrantor’s request, and Grantee shall be
subrogated to any and all rights and liens held by any owner or holder of such
outstanding liens, charges and prior encumbrances, irrespective of whether said
liens, charges or encumbrances are released of record.

 

24

--------------------------------------------------------------------------------


 

Section 6.09. Change in Ownership. If the ownership of the Mortgaged Property or
any part thereof or interest therein becomes vested in a person other than the
entity shown as Grantor herein which owns the same on the date hereof, Grantee
may, without notice to Grantor, deal with such successor or successors in
interest with reference to this Mortgage and the Secured Obligations in the same
manner as with Grantor without in any way vitiating or discharging Grantor’s
liability hereunder or upon the Secured Obligations. No sale of the Mortgaged
Property and no forbearance on the part of Grantee and no extension of the time
for the payment of the Secured Obligations given by Grantee shall operate to
release, discharge, modify, change or affect the original liability, if any, of
Grantor or the liability of any guarantors or sureties of Grantor, either in
whole or in part.

 

Section 6.10. Assignment of Grantee’s Interest. It is expressly agreed that any
and all terms of this Mortgage, the other Loan Documents and all other
agreements made or executed by Grantor or others in favor of Grantee and all
rights, powers, privileges, options and remedies conferred upon Grantee herein
and therein shall inure to and be for the benefit of and may be exercised by
Grantee and its successors and assigns, and the word “Grantee” shall also mean
and include the successor or successors and the assign or assigns of Grantee and
its successors and assigns. Grantor hereby specifically grants unto Grantee the
right and privilege, at Grantee’s option, to transfer and assign to any third
person all or any part of Grantee’s rights to receive funds or payments
hereunder.

 

Section 6.11. Amendments.  Subsequent to the initial issuance of Bonds and prior
to their payment in full, or provision for such payment having been made as
provided in the Indenture, this Mortgage may be effectively amended only by
written instrument executed by the parties hereto and only upon the conditions
and with the effect set forth in the Indenture.

 

Section 6.12. Nonrecourse Obligations. Notwithstanding any other term or
provision contained in this Mortgage or any other instrument executed or
delivered in connection with the Bonds, the personal liability of the Grantor
and the members of the Grantor for any payments due under this Mortgage or any
other document relating to theBonds, including without limitation the principal,
premium, if any, and interest on the Bonds, and for the performance of any
obligation under this Mortgage or any other document relating to theBonds, will
be strictly and absolutely limited to the Mortgaged Property, and the leases,
rents, profits and issues thereof and any other collateral securing theBonds. If
an Event of Default occurs under this Mortgage or any other document relating to
the Bonds in connection with any such payments or other obligations, any
judicial proceedings the Grantee may institute against the Grantor will be
limited solely to seeking the preservation, enforcement, foreclosure or other
sale or disposition of the lien and security interest in the Project, and the
leases, rents, profits and issues thereof and any other collateral securing
theBonds. In the event of foreclosure or other sale or disposition of the
Project or other collateral, no judgment for any deficiency in the payments or
other obligations hereunder or under any other instrument executed or delivered
in connection with the Bonds will be obtainable by the Grantee against the
Grantor or the members of the Grantor.

 

Section 6.13. Time is of the Essence.  TIME IS OF THE ESSENCE under this
Mortgage and the other Loan Documents.

Section 6.14. Future Advances. This Mortgage is given to secure not only
existing indebtedness, but also future advances, whether such advances are
obligatory or are to be made at

 

25

--------------------------------------------------------------------------------


 

the option of Grantee, or otherwise, as are made at any time within thirty (30)
years from the date of this Mortgage, to the same extent as if such future
advances are made on the date of execution of this Mortgage, and each such
additional lease or advance will be equally secured with and have the same
priority as the original indebtedness secured by this Mortgage and be subject to
all of the terms and provisions of this Mortgage, whether or not such additional
advance is evidenced by a promissory note of Grantor and whether or not
identified by a recital that it is secured by this Mortgage. The total amount of
indebtedness that may be so secured at any one time will not exceed an amount
equal to two (2) times the original principal sum of the Bonds secured hereby,
and provided further that it is understood and agreed that this future advance
provision will not be construed to obligate Grantee to make any such additional
advances

 

26

--------------------------------------------------------------------------------


 

This instrument was prepared by, and when recorded, return to:

 

R. Chix Miller, Esq.

SELL & MELTON, L.L.P.

577 Mulberry Street

Post Office Box 229

Macon, Georgia  31202-0229

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has executed this Mortgage as of the day and
year first above written.

 

 

 

EAGLEWOOD PROPERTY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Christopher F. Brogdon

 

Title: Manager

 

 

ACKNOWLEDGEMENTS

 

 

STATE OF GEORGIA    )

) SS:

COUNTY OF FORSYTH )

 

Before me appeared                                to me personally known, who
being duly sworn, acknowledged himself to be the Manager of Eaglewood Property
Holdings, LLC, the manager of Eaglewood Property Holdings, LLC, a Georgia
limited liability company, and that he as such officer, being authorized so to
do, executed the foregoing instrument for the purpose therein contained by
signing his name as such officer.

 

WITNESS my hand and seal, the 10th day ofApril, 2012.

 

 

 

 

 

/s/ Kathryn M. Branigan

 

 

Notary Public

 

 

 

 

 

 

 

 

My Commission expires:

January 15, 2013

 

 

28

--------------------------------------------------------------------------------